DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on September 4, 2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Johansson et al. (US 6,598,308) in view of Oppenheim (US 9,709,393).

With respect to claim 1, Johansson et al. discloses a marking and measuring device comprising a shaft (1, 2); a marking means (13) selectively couplable to a first end of the shaft wherein the shaft is configured for grasping in a hand of a user proximate to a second end of the shaft positioning the user for manipulating the shaft such that the marking means leaves a mark on a push rod of a brake; and a ruler (3, 8) coupled to the shaft proximate to the second end wherein the shaft is configured for grasping in the hand of the user proximate to the first end of the shaft positioning the user for abutting a second point such that the shaft is substantially parallel to the push rod wherein the ruler is configured for measuring the distance traveled by the mark on the push rod. 

With respect to the intended uses: the examiner points out that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).

Johansson et al. does not disclose a marking means that leaves a mark on a surface as recited in claim 1. Johansson et al. does not disclose the chalk as recited in claim 5.

Regarding the marking means: Johansson et al. discloses a marking means (13) that establishes a measuring point by magnetically securing said marking means, but does not leave a mark on the desired surface. The marking means disclosed by Johansson et al. could be manipulated to impart a scratching mark on the desired surface when enough pressure is inflicted over said marking means against the surface, causing a permanent damage to said surface. Oppenheim discloses a device for making marks comprising a shaft (2) with an extendable arm (3) provided with a marking pin (4) to mark a surface, said pin being a pencil or marker (See Columns 4 and 5, lines 66 – 67 and 1 – 4, respectively). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Johansson et al. by replacing the magnetic marking means with a marking means as taught by Oppenheim in order to allow for a removable marking on said surface

In regards to claim 5, the combination of Johansson et al. and Oppenheim disclose a  device wherein the marking means comprise a pencil or marker (See Columns 4 and 5 of Oppenheim, lines 66 – 67 and 1 – 4, respectively). The use of the particular type of marking means claimed by applicant, i.e., chalk, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of .

Allowable Subject Matter

Claims 2 – 4 and 6 - 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramsthaler (US 6,418,631) discloses an extensible shaft (10) provided with a ruler and a pair of marking devices (50).

Diewert (US 4,782,595) discloses a brake drum measuring apparatus comprising a shaft (10), a ruler (32) and pins (42).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
April 8, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861